AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT                                       `j4~
                                                                    for the                                      ~"~ 2~~~
                                                         Central District of California
                                                                                                                               pEpUTY


                   United States of America                            ~
                                  v.                                  )
               Miguel Angel Quesada Valencia                          ) Case Nn.            SACR 17-00150-JVS

                              DeJenc~a~i[


                                        ORDER OF DETENTION PENDING TRIAL
                                                       :Part t -Eligibility for Detention

      Upon the

               ~ Motion of the Government attorney pursuant to 18 U.S.C. § ;142(fl(1), or
               J Motion of the Government or Court's o~~~n motion pursuant to 18 U.S.C. § 31~2(n(2),
               ~

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
ar~d conclusions of law, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                             Part II -Findings of Fact and Lai- as to Presumptions under § 3142(e)

  1 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3I42(e)(2} (pre~~~ous ,~tolrnori: There is a rebuttable
  7
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
        ~ (1)the defendant is charged with one of the following crimes described in 18 U.S.C. § 31~2(~(l ):
             Q(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.L.
                 § 2~32b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             l7(b)an offense for which the maximum sentence is life imprisonment or death; or
               (c)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                 Controlled Substances Act(21 U.S.L. §§ 801-904), the Controlled Substances Import and Export Act
               (2l U.S.C. §§ 951-971), or (:hapter 7Q5 of Title 46, U.S.C.(4h U.S.L. §§ 7Q~01-70508); or
             ~(d)any felony if such person has been convicted of rivo or more offenses described in subparagraphs
               (a)through (c)of this paragraph, or two or more State or local offenses that would have been offenses
                 described in subparagraphs(a)through (c)of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
             Q(e)any felony that is not otherwise a crime of violence but involves:
               (i) a minor victim;(ii) the possession of a fireanl~ or destructive device (as defined in 18 U.S.C. § 921);
               (iii) any other dangerous weapon; ar (iv) a failure to register under 18 U.S.C. § 2'~0; and
        ~ (2)the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
               1.42(1)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
           to Federal jurisdiction had existed; and
        ~ (3)the offense described in paragraph (2)above for ~a~hich the defendant has been convicted was
        7
           conunitted while the defendant was on release pending trial for a Federal, State, or local offense; and
        ~ (4)a period of not more than. five years has elapsed since the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph(2) above, whichever is later.

                                                                                                                      Page 1 vt 3
AO 472 (Rev. 11!I6) Order of Detention Pending Trial

   ~ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) ~,~~,rco>>~s,,rn~e~,•m. other ~~jf~ns~s~: There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defenduit as required and the safety ofthe community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
           7
           1 (1} an offense for which a maxinn~m term. of irr~prisonment of l0 years or more is prescribed in the
               Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
               U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. ~§ 70501-70508);
           L
           ~ (2)an offense under 18 U.S.C. §§ 924(c), 956(a), or 233?b;
          ~(3) an offense listed in 1$ U.S.C. ~ 2332b(g)(5)(B)for which a maximum term of imprisonment of 10 years
               or more is prescribed.;
          'I l (4)an offense under Chapter 77 of Title l 8, U.S.C.(18 U.S.C. §§ 1581-1597)for which a maacimum term of
               imprisonment of 2U years or more is prescriUed; or
         [7(5) an oFfense involving a minor victim. under 18 U.S.C. §§ 1201, 1591., 2241,?242, 2244(a)(1), 2245,
               2251, 2251 A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), ~252A(a)(3), 2252A(a)(4),
               2260, 2421, 2422, 2423, or 242 .

 "~ C. Conclusions Regarding Applicability of Any Presumption Established Above

            O The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
              ordered on that basis. (Pm~r Ill need nor be completed.)

               OR

            ~ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption a~~d the other factors discussed below, detention is wan-anted.

                                  Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(8)and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release ti~~ill reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release v~~ill reasonably assure
      the defendant's appearance as required.

In addition to any f'mdings made on the record at the hearing, the reasons for detention include the following:

     Weight of evidence against the defendant is strong
 ~J Subject to lengthy period ofincarceration if convicted
 ~ Prior criminal history
     Participation in criminal activity while on probation, parole, or supervision
 ' I Histoi~}~ of violence or use of weapons
 ~J ~{istory of alcohol or substance abuse
     Lack of stable employment
 ~ Lack of stable residence
 a~J Lack of financially responsible sureties


                                                                                                                    rags 2 of
AO 472 (Rev. 1 U16) Order uf~Detentioit Pending Trial

        ~ L,ack of significant community or family ties to this district
        i-1 Significant family or other ties outside the United States
            Lack of legal status in the United States
        ~ Subject to removal or deportation after serving any period of incarceration
            Prior faiture to appear in court. as ordered
            Prior attempts) to evade law enforcement
        ~ Use of aliases) or false documents
            Background information unknown or unverified
        ~f Prior violations of probation, parole, or supervised release

OTHER.REASONS OR FURTHER EXPLANATInN:




                                                 Part IV -Directions Regarding Detention

The defendant is remanded to the custody ofthe Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge ofthe corrections facility must deliver the defendant to a United St es Marsha or the purpose of an appearance in
connection with a court proceeding.                                 /J ~            ~ /7 ~,

Date:                 04!04/2019                                 ~~~C.l/~                       C~~~~~
                                                                             United States D7agistrate

                                                                           JOHN D. EARLY

                                                                                                                    Page- 3 of 3
